Citation Nr: 0433100	
Decision Date: 12/14/04    Archive Date: 12/21/04	

DOCKET NO.  00-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral arterial calculi, postoperative status, with 
probable obstructive calyx with calyceal diverticulum of the 
left kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1970 
to September 1973 and from December 1973 to November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Roanoke, Virginia.  

In July 2004, a hearing was held before the undersigned 
member of the Board designated to conduct the hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran as further action is required. 


REMAND

A review of the evidence of record discloses that the veteran 
was accorded a genitourinary examination by VA in July 2003.  
At that time it was indicated there had been no progression 
of renal insufficiency or any evidence of renal failure.  
Laboratory studies were interpreted as being essentially 
unremarkable.  However, in testimony at a personal hearing 
before the undersigned in Washington, D.C., in July 2004, the 
veteran and his representative essentially contended that his 
service-connected genitourinary disorder had gotten 
significantly more incapacitating than at the time of the 
2003 examination.  The veteran testified that his pain was so 
bad he was taking up to five Percocet a day (transcript, page 
17).  He also indicated that he was constantly passing kidney 
stones.   He claimed that he was experiencing blood and 
burning sensations on a constant basis and that he had to 
void 3 to 5 times each night (transcript, page 7).  He also 
gave testimony to the effect that he believed he was 
experiencing edema (transcript at page 20).  When asked about 
treatment, the veteran gave testimony that he was seeing Dr. 
Lee on a monthly basis for ongoing treatment and evaluation 
(transcript, page 14).  The most recent communication from 
Dr. Lee is dated in July 2003.  At that time Dr. Lee reported 
that he was currently following the veteran's cysts on a 
periodic basis with CAT scans.  No subsequent communications 
from Dr. Lee are in the claims folder.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to notify a claimant of any specific 
information and evidence needed to substantiate and complete 
a claim.  Further, VA must tell a claimant what specific part 
of that evidence he must provide, and what specific part VA 
will attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, a review of the record shows VA has not fully 
complied with the requirements of the VCAA and recent case 
law.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.

2.  The veteran should be requested to 
provide authorization and release for all 
medical records dated from 2003 for his 
genitourinary disability.  With 
appropriate authorization, the RO should 
request records from all indicated 
sources, particularly Donald W. Lee, 
M.D., 428 S. Magnolia Avenue, Waynesboro, 
Virginia 22980.  Dr. Lee should be asked 
to provide the complete records, or a 
detailed summary thereof, pertaining to 
treatment and evaluation of the veteran 
since 2003.  All requests and responses 
received should be associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded an examination by a health-care 
provider knowledgeable in urology to 
determine the current nature and extent 
of impairment attributable to the 
veteran's genitourinary disability.  All 
appropriate tests and studies are to be 
conducted.  The examiner should provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any current impairment.  The 
examiner should express an opinion as to 
the degree of severity attributable to 
the service-connected symptomatology.  
The complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the RO should review and 
readjudicate the claim.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran is advised that failure to 
cooperate by not reporting for a scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




